             Case 3:17-cv-01104-VLB Document 70-38 Filed 04/01/19 Page 1 of 3


             ;                                                                                         L
                                                                               Z- ?-


                     V dor,        mfr.                                rksii ,.5 4044)1              4-713g44-er           ed44
        245_4Q                                                                     e_A Sit-r24)/
           !
         4 I 4,14 0.tde,:mt              tY14...6-r2ai -.66.14.0>j tft, 4 -cd //7,2,4pi


         F           02,4,e.c
                                                                            iZt4        171 a_ rA.,1,
             !
             i•Vd-f 1 ,        YLlJ2,4.44474,4                                                 eic /40 -5-cfc-ee               j
                        fs nt a          4.4.4 /7)4Z/vt(A.2-A -e-4-,    /21 'Azb 7     a,er                   /24444..._

                         //4                otklit, lttrz , da(-/-15 cZ      _4.„6 At,
                                                  zeze hzt„i -Ste 441 4d s+
                 /112.a4A44,Y4444


                                    ci f 44,0 17074                                 I           A.1
                 5                 44/       f4/74.44 1 :/eir 'inn      1014_0 Tv-,1-2-41 (11-41-7--tezd)
                                                                                                      P -Er                  /--
                                             /1/124.A..'                           iaLti`
                          R., 1                                               "4444 ef24-40/ 44-4,Nere
                                    -kw..k 1r4,                  /       //11,-)14.74
(.\46
                                                                          --Avs-wr                            4-1>>1-ci

                       4.24-71.
                                                                                e           71/A.e
                                                    0704                      0-61        0 /4/2r S- ,741 -0,-•r: /2-41-K_
                                                                                                            JAI:5
                                                                             /ne 0:e




                                                                                                   1. )te
                          fi   k           .0-td fv4.49-5
                                                                                                    Byrne000377
                                                                                                    Byrne000377
          Case 3:17-cv-01104-VLB Document 70-38 Filed 04/01/19 Page 2 of 3




                                     ,eft,fizw5 /9'J                                4-1-4 -          4
          (s
                                                                                                     ;tai,5
                                                                                                    71          < frez-fas
t4)1N,
                               '61,14..     t)-     4•5
                                 z         d Iza .4-nt)                    -c/          _l'L;14
                                                    v                    ezfro                                            4.e
                                                                  54-      4 c0124 'Y"-/4
                                                                                        5          41'1                411z
            W C/ 6 AicY_____4n^d.--e-A-4.V___                        __fivzrytt, " r n              037414-A 4311 7alt.1
          la-14         rJ-4                              4-41-ri,4 4 - i?"71,*         414-1-t.   251, 1/724 A ),14-17 .6
            4 rx.t
                  64*          - k4L -C411-4i-e2
                               2                          S-17d4,
                                                                  Ite "kG        /72.     7,ey
                                                                                                    I
                               4-?/24      Alnir           Atz.

          • 4 ---trYt

           1/14SMAx-6?

         i t/     /72-10 4-7,14/ 6 „tfus           _irS1(..5_.Thlzt4Jpijk4                                  7

                                           ( -4 zi t4                .5t          rats(

                        401264_ I„ity.zrn           /-                                                           4 -)-i.dif-c.r

                          /24..thc                tict

          -64/04                                                                 -AA (s
                                                                                 q>I          477,<A-Z`          er"
            tr ? cl y(44_                                                        --e IkL4.7 44,2.4                3‘
                    ?'7t4        4--AW44,o r742_                    C4_1(34
                                                                          44612/111
         • —Z-4                                                         0, 44    /e4/44,vi4-4-44
                                          44,j_ wri4t 1Q4/14711,g- e71           64.c9e   Z

                                                                                                     Byr ne000378
                                                                                                     Byrne000378
      Case 3:17-cv-01104-VLB Document 70-38 Filed 04/01/19 Page 3 of 3

                                                       g/.3 3     1




                      is 44 74'dz.(          jrr/
                                                                      4/J
                                                               el ra-041

                         1-v AL/AA-Jan
      •




7 ;




23




          I



                                                                Byrne000379
                                                                Byrne000379
